Citation Nr: 0008861	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which found that the materiality of evidence to 
reopen a claim to establish service connection for 
schizophrenia had not been established.

In October 1996, the veteran offered testimony at a hearing 
before the Board sitting at the RO.  The undersigned Member 
was designated by the Chairman of the Board to conduct such 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  The veteran has represented 
himself during the course of this appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia by rating decision dated initially in October 
1994 and again in November 1994.  He was notified of both 
decisions, but did not timely disagree therewith.  The RO's 
November 1994 decision represents the last final disallowance 
of entitlement to service connection for schizophrenia on any 
basis.

2.  The RO held that there was no evidence on file showing 
that schizophrenia was incurred in or aggravated by service, 
and that it was not manifested within 1 year following 
separation from service.  

3.  The evidence submitted subsequent to the RO's November 
1994 decision, including the veteran's written statements and 
testimony, outpatient treatment records, private medical 
records, hospitalization reports, and VA examinations, in an 
attempt to reopen the veteran's claim for service connection, 
is so significant so as to create a reasonable possibility of 
a change in the outcome of the prior final denial.

4.  Giving the veteran the benefit of the doubt, the record 
reflects that the veteran's acquired psychiatric disorder, 
claimed as schizophrenia, is most likely due to or the result 
of active duty. 


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's November 1994 
rating decision is new and material; therefore, the veteran's 
claim has been reopened.  With resolution of reasonable doubt 
in the veteran's favor, the evidence favors the grant of 
entitlement to service connection for service connection for 
an acquired psychiatric disorder, claimed as schizophrenia.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.303 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO initially denied entitlement to service 
connection for a psychiatric disorder by rating decision 
dated in October 1994 on the basis that schizophrenia was not 
shown to have been incurred in service.  Shortly thereafter, 
the veteran submitted additional information and another 
rating decision was issued in November 1994.  The veteran was 
notified of these actions and did not timely disagree 
therewith.  Thereafter, the veteran filed another claim for 
schizophrenia, which formed the basis for this appeal.

In support of his subsequent claim, the veteran submitted a 
statement from a fellow soldier.  Due, in part, because the 
veteran's records were apparently destroyed in the accidental 
fire at the National Personnel Records Center (NPRC) in 1973, 
the Board remanded the claim by decision dated in January 
1997.  In response, additional private medical records and 
Morning Reports were associated with the claims file.  The 
veteran also underwent two VA psychiatric examinations.  
Based on the most recent VA examination, and the morning call 
reports that do show periods of hospitalization in service, 
the Board finds that the veteran's claim can be reopened and 
is granted.

As an initial matter, the Board notes that private hospital 
records were associated with the file.  Specifically, a 
master patient index from St. Catherine's Hospital in Chicago 
reflected that the veteran was hospitalized on seven 
separation occasions between September 1959 and November 1983 
(1959, 1971, 1973, 1975, 1979, 1983 (twice)).  None of the 
hospitalizations were over nine days long, except for the 
last, which was 17 days long.  Unfortunately, the hospital 
indicated that treatment records were only retained for ten 
years and there was no indication on the index the reason for 
the veteran's hospitalizations.  

Records from Our Lady of Mercy Hospital in Indiana were also 
associated with the claims file and reveal that the veteran 
was hospitalized in November 1973, some twenty years after 
service separation, for anxiety and depression.  Of note, in 
a personal history report the veteran apparently related that 
he had seen a psychiatrist in service; however, there was no 
reference to an in-service psychiatric diagnosis.  Further, 
an Emergency Room discharge note indicates that the veteran 
had a history of depression since he got married with an 
exacerbation while in the Air Force.  He indicated that he 
had been hospitalized at St. Catherine's three weeks before.  
The Board notes, parenthetically, that this correlates with 
one of the dates listed on St. Catherine's master index 
record.

Significantly, in the most recent VA examination report dated 
in April 1999, the veteran related a long history of mental 
illness beginning in service.  The VA physician examined the 
veteran and reviewed, among other things, the above private 
medical evidence and concluded that he was inclined to 
believe the veteran's report about an original psychotic 
episode in service because it was entirely consistent with 
the usual course of the veteran's disease.  The examiner also 
opined that the veteran's story was consistent with the later 
records which mentioned an exacerbation in service (dated in 
1973).  The examiner remarked that it was parsimonious to 
believe that there really was an episode in service than to 
believe that the veteran was plotting to defraud the VA in a 
service connection claim which was not filed until decades 
later.  Finally, the examiner concluded that the record of 
six admissions to St. Catherine's Hospital was circumstantial 
evidence that were was a temporal connection between military 
service and the veteran's psychiatric problems.

Based on the evidence outlined above, when coupled with a 
history of a psychiatric disorder and the veteran's ongoing 
contentions and sworn testimony, it is the decision of the 
Board that this evidence is new and material and so 
significant that it must be considered in order to fairly 
decide the merits of this case.  It is the conclusion of the 
Board, therefore, that the evidence added since the last 
final denial is new and material and as such the claim is 
reopened.  The credibility of this evidence is to be presumed 
for the purposes of determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  Since 
new and material evidence has been received to reopen the 
claim, the issue of service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, will be 
addressed on a de novo basis. 

Because the Board's determination that new and material 
evidence has been submitted is contrary to the RO's 
determination, the Board is further required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or court analyses which had not been 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran would not be 
prejudiced by the Board's determination of the issue of 
service connection for an acquired psychiatric disorder, 
given the favorable outcome to the veteran.  Moreover, the RO 
had provided him a statement of the case and supplemental 
statements of the case which collectively apprised him of the 
relevant laws and regulations, the relevant evidence, and the 
strengths and weaknesses of his case for proving entitlement 
to service connection.  In addition, in numerous statements 
and during the hearing on appeal, the veteran presented 
arguments with respect to service connection on the merits.  
Therefore, the issue of entitlement to service connection for 
an acquired psychiatric disorder, claimed as schizophrenia, 
will be dealt with by the Board on a de novo basis with 
consideration of any relevant subissues, statutes, 
regulations, or court precedents.  See Curry v. Brown, 7 Vet. 
App. 59 (1994). 

Within that framework and in light of the already-described 
medical evidence, the Board concludes that the evidence 
favors a grant of service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, and 
considering the doctrine of resolving all doubt in the 
appellant's favor.  As noted, the most recent VA psychiatric 
examiner specifically opined that the veteran's reported 
medical history was consistent with the progression of 
schizophrenia.  Moreover, the veteran testified at a hearing 
before the Board, in essence, that he was discharged from 
military service because of a psychiatric disorder.  With the 
application of the benefit of the doubt provisions set forth 
at 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999), the Board 
finds that the evidence demonstrates that the veteran 
sustained an acquired psychiatric disorder, claimed as 
schizophrenia, during active service, and that service 
connection for the same is, accordingly, appropriate. 






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, is reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 6 -


- 6 -


